Citation Nr: 0923615	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asymmetric glaucoma and 
early cataract of the left eye (claimed as nerve damage).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for asymmetric 
glaucoma and early cataract of the left eye (claimed as nerve 
damage).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that at that the time he underwent 
physical examination prior to separation from service, he was 
informed that he had nerve damage in his left eye.  

According to the National Personnel Records Center (NPRC), 
the vast majority of the Veteran's service records are 
unavailable.  When a Veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In this case, multiple attempts were made to secure the 
Veteran's service medical records.  However, each request for 
information received a negative response, and the appellant 
was duly informed of the unavailability of the records.

Despite that there are no contemporaneous service records 
available to corroborate the Veteran's contention that he was 
informed at the time of his separation from service that he 
had nerve damage of the left eye, the Veteran is competent to 
report that he was told of a diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is reporting a contemporaneous 
medical diagnosis).  

In numerous written statements, the Veteran indicated that he 
did not seek treatment for his left eye until approximately 
20 years after he was released from service.  The first 
available clinical evidence of treatment for the eyes, 
however, is not dated until June 1997, because the Veteran's 
treating optometrist destroyed those records dated prior to 
June 1997.  The initial available record of treatment shows 
that the Veteran was being followed for glaucoma.  Subsequent 
records dated to August 2006 show continued treatment for 
glaucoma and a cataract of the left eye.  These records do 
not specifically demonstrate that the Veteran has nerve 
damage of the left eye, or that his left eye disorders are 
related to his active service.

VA has a heightened duty to assist the Veteran where his 
service records are unavailable.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  The Veteran is competent to report that he was told 
he had nerve damage of the left eye at the time of his 
separation from service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  To date, no medical professional has opined as 
to the relationship between the Veteran's current left eye 
diagnoses and the Veteran's period of active service.  
However, the Veteran has not yet been afforded a VA 
examination.  Accordingly, it remains unclear to the Board 
whether the Veteran's current left eye disorders are related 
to nerve damage diagnosed in service.  As a VA examiner has 
not yet had the opportunity to review the Veteran's claims 
folder and render an opinion as to whether the Veteran's 
current left eye disorders are related to nerve damage 
diagnosed in service, and such a relationship is unclear to 
the Board, a remand for an examination and etiological 
opinion is necessary to adjudicate the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an eye 
examination.  The claims file must be 
reviewed by the examiner and that 
review should be noted in the 
examination report.  The examiner 
should specifically opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the Veteran's current left eye 
disorders are related to or had their 
onset in service, to specifically 
include the reported in-service 
diagnosis of nerve damage.  In doing 
so, the examiner must consider the 
statements of the Veteran as to the 
onset of the left eye disability, to 
include his report as to continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  The rationale for 
the opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

